DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “obtaining optical images of the circulating tumor cells reacted with the fluorescent marker and the AR variant under a plurality of wavelength ranges”. It is not clear whether the circulating tumor cells reacted with the AR variant, or AR variant reacted with the fluorescent marker (label) specific to AR, which renders the claim unclear and indefinite.
For examination purpose, Examiner interprets that the AR variant reacted with the fluorescent marker (label) specific to AR.
Claim 12 recites “a BSA concentration of 0.05 to 0.15%.” without specifying the unit, which renders the claim unclear and indefinite, since it is not apparent as to which unit (e.g. by weight, by volume, by weight/volume, or by mole) is recited in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittamore (WO 2017/053763, IDS) in view of Werner et al. (Journal of Circulating Biomarkers, 2015, IDS) (Werner).
Regarding claim 1, Dittamore teaches a method for screening a prostate cancer patient (abstract), comprising the steps of: 
obtaining blood from the prostate cancer patient (par [0020]); 
isolating circulating tumor cells from the blood using a biochip (Epic Sciences platform for CTC) (par [0020]); 
reacting the isolated circulating tumor cells with a fluorescent marker binding specifically to the circulating tumor cells and a fluorescent marker binding specifically to an AR variant (immunofluorescent staining) (par [0035]); 
obtaining optical images of the circulating tumor cells reacted with the fluorescent marker and the AR variant under a plurality of wavelength ranges, respectively (par [0046]);

performing a second filtering by measuring morphology of the circulating tumor cells in the optical images under all or part of the plurality of wavelength ranges (par [0047]); 
identifying whether the AR variant in the optical image is localized to a nucleus of the circulating tumor cells (par [0017]), and
analyzing whether or not androgen-targeted therapy is applicable to the prostate cancer patient, based on the identification of the localization (par [0017]).
Dittamore teaches using Epic Sciences platform for CTC isolation (par [0020]). Werner teaches that Epic Sciences platform uses microfluidic chips for CTC isolation from blood sample (page 2, par 6). Therefore, Dittamore teaches isolating circulating tumor cells from the blood using a biochip (Epic Sciences platform for CTC) (par [0020]).
Dittamore does not specifically teach performing a third filtering by measuring morphology of the circulating tumor cells in a combined image obtained by merging all or part of the optical images under the plurality of respective wavelength ranges. However, Werner teaches a third filtering by measuring morphology of the circulating tumor cells in a combined image obtained by merging all or part of the optical images under the plurality of respective wavelength ranges (Fig. 2, page 3-4). Werner shows that the third filtered optical image (the 4-color merged image) helps to identify whether the AR variant is localized to a nucleus of the circulating tumor cells (Fig. 5, page 7, par 1). At time before the filing, it would have been obvious to one of ordinary skill in the art to perform a third filtering by measuring morphology of the circulating tumor cells in a combined image obtained by merging all or part of the optical images under the plurality of respective wavelength ranges, in order to aid the identification of whether the AR variant in the optical image is localized to a nucleus of the circulating tumor cells.
Regarding claim 2, Dittamore teaches that wherein the fluorescent marker binding specifically to the circulating tumor cells is at least one selected from the group consisting of DAPI, an antibody specific for vimentin, an antibody specific for PSA 
Regarding claim 3, Dittamore teaches that wherein the AR variant is AR-V7 or AR-V567 (par [0035]).
Regarding claim 4, Werner teaches that wherein the optical images under the plurality of wavelength ranges in the step of receiving the optical images include a blue wavelength range image, a green wavelength range image, and a red wavelength range image (Fig. 2).
Regarding claim 5, Werner teaches that wherein a nucleus of the circulating tumor cells is identified by performing, on the blue wavelength range image, the step of performing the first filtering and the step of performing the second filtering (Fig. 2).
Regarding claim 6, Werner teaches that wherein a membrane of the circulating tumor cells is identified by performing, on one or more of the green wavelength range image and the red wavelength range image, the step of performing the first filtering (Fig. 2).
Regarding claim 7, Dittamore teaches that wherein the morphology of the circulating tumor cells includes one or more of cell area, cell size, and circularity (par [0058]).
Regarding claim 8, Dittamore teaches that wherein the step of performing the first filtering comprises the steps of: 
measuring size of the circulating tumor cells in the optical images under all or part of the plurality of wavelength ranges (par [0058]).
It would have been obvious to one of ordinary skill in the art to zoom-in the image and set a polygonal or circular area, which is larger than the measured cell size by a predetermined ratio or amount, and perform the first filtering by measuring the fluorescence intensity of the circulating tumor cells within the area, in order to obtain more detailed information in the area.
Regarding claim 9, it is convenient and economical to perform the step of isolating the circulating tumor cells under atmospheric pressure of 1000 hPa to 1020 hPa (ambient atmospheric pressure). The pressure condition is preferred by one of ordinary skill in the art.
.
Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittamore in view of Werner as applied to claims 1-9 and 13 above, and further in view of Adams et al. (WO 2016/191532, IDS)(Adams) and Zhu et al. (Colloids and Surfaces B: Biointerfaces, 2011) (Zhu).
Regarding claim 10, Dittamore does not specifically teach that wherein the biochip is a high-density microporous chip coated with a BSA solution. Adams teaches that the biochip for isolating CTC is a high-density microporous chip (microfilter) (par [0039]). Zhu teaches that BSA solution coated surface has improved blood and cell compatibility (page 115, par 0). At time before the filing it would have been obvious to one of ordinary skill in the art to select a high-density microporous chip coated with a BSA solution for CTC isolation, because the selection is based on its suitability for the intended use.
Regarding claim 11, Adams teaches that wherein the high-density microporous chip has a size-based chip (the pore size ranges from 5 microns to 10 microns) (par [0038]).
Regarding claim 12, Zhu teaches that wherein the coating with a BSA solution is performed at a BSA concentration of 0.05 to 0.15% (0.5g/L to 1g/L) (Fig. 6, page 115, par 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797